NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued May 18, 2021
                                 Decided June 11, 2021

                                         Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 20-3429

LANCE MAURICE ANDERS,                             Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 3:20-cv-226

ANDREW M. SAUL, Commissioner of                   Mark A. Beatty,
Social Security,                                  Magistrate Judge.
       Defendant-Appellee.

                                       ORDER

       Lance Anders applied for Social Security disability benefits based on two severe
impairments: lymphedema in his legs and obesity. An administrative law judge
concluded that Anders was not disabled because he could perform light work with
certain restrictions. The district court upheld that determination. On appeal Anders
maintains that the ALJ erred by failing to adequately evaluate the medical record,
improperly weighing the medical opinion evidence, and disregarding Anders’s
testimony that the leg swelling required him to elevate his legs for multiple hours every
day. Because the ALJ’s decision is supported by substantial evidence, we affirm.
No. 20-3429                                                                      Page 2

                                           I
                                           A

        Anders worked as an animal lab technician until being diagnosed in 2015 with
prostate cancer. After a cancer-related surgery in June 2015, he developed
lymphedema—persistent swelling due to lymphatic fluid—in both legs. Anders first
reported swelling in his legs to his primary care physician, Dr. Tracy Norfleet, in
August 2015. Dr. Norfleet noted “mild noticeable swelling of right lower leg,” but a
vein imaging test revealed no evidence of deep vein thrombosis—one possible cause of
the swelling. During a subsequent visit, Dr. Norfleet advised that the edema and related
swelling would likely be a lifelong condition and observed that Anders could not return
to his job as a lab technician because that work required standing for hours.

       Over the next few years, Anders regularly saw Dr. Norfleet, her physician
assistant (Suzanne Million), and a vascular surgeon (Dr. Mohamed Zayed) to treat his
edema. These doctors and PA Million generally described Anders’s edema as “mild,”
“trace,” or grade 1 or 2 (on a scale from 0 to 4 in severity). On only one occasion in
March 2016, when Anders saw Dr. Norfleet following a fainting incident, did PA
Million document grade 4 edema in Anders’s right thigh. The doctors also found that
Anders had full muscle strength in his legs and saw no evidence of deep vein
thrombosis.

       As part of Anders’s management of his swelling, his doctors and PA Million
prescribed physical therapy and recommended use of compression stockings and a
compression leg pump. Over time Anders described worsening symptoms, including
pain and swelling in both legs that made it difficult to stand or walk for prolonged
periods. He reported that even while wearing compression stockings, his legs would
swell after only ten minutes, and he was unable to stand for more than thirty minutes.
But Anders also indicated that the compression stockings, daily compression pump
treatment, and leg elevation often helped to alleviate his swelling.

                                           B

       In May 2016 Anders applied for Social Security disability benefits. An ALJ held a
hearing in August 2018. Anders testified at the hearing and explained that he cannot
stand or sit for any extended period without his swelling becoming too painful, he
wears compression stockings during the day, and he spends two hours each morning
and evening using a compression pump to reduce the swelling. Most relevant to this
No. 20-3429                                                                          Page 3

appeal is Anders’s testimony that he elevates his legs at slightly higher than chair level
for two or three hours during the day.

        A vocational expert also testified at the hearing. The VE stated that an individual
who can sit for six hours in the course of a standard eight-hour workday could perform
sedentary work in certain jobs (specifically, as an order clerk, a charge clerk, or a weight
tester). But the VE added that there would be no jobs available if that same individual
had to elevate his legs to waist level for two hours during the workday.

       The ALJ further considered the medical opinions from PA Million and two
agency doctors. In a written questionnaire, PA Million opined that, given Anders’s
chronic right leg lymphedema, he could sit, stand, or walk for two to four hours per
day. She also wrote that Anders’s lymphedema required him to elevate his legs above
his waist for two to four hours during an eight-hour workday, and that his
lymphedema would cause him to likely miss more than four days per month of work.

       As for the medical opinions of the agency doctors, both Dr. Julio Pardo and Dr.
Vidya Madala reviewed Anders’s medical records and reported on his residual
functional capacity or RFC. Neither doctor physically examined Anders. In Dr. Pardo’s
view, Anders could stand or walk for two hours during a workday, and he made no
mention of any leg elevation needs. Dr. Madala reached the same conclusions and
offered the same opinions.

       Applying the agency’s familiar five-step analysis, the ALJ determined Anders
was not disabled. See 20 C.F.R. § 404.1520(a). The analysis began with the ALJ finding
that Anders suffered from two severe impairments—obesity and lymphedema. But
from there the ALJ found that Anders still had the RFC to perform light work with
some limitations—none of which included leg elevation needs. In reviewing the
medical opinion evidence, the ALJ assigned little weight to PA Million’s opinion but
great weight to the opinions of the agency physicians, Dr. Pardo and Dr. Madala. The
ALJ also acknowledged Anders’s testimony that he had to elevate his legs for two to
three hours daily, but found no evidence that leg elevation was medically necessary, in
part because none of his treatment providers recommended leg elevation, let alone for
two to three hours per day. In the end, the ALJ concluded Anders had a serious medical
condition but did not qualify for disability benefits because, based on the VE’s
conclusion that the ALJ adopted, Anders could work in the specified light-duty jobs.

       The district court affirmed the denial of benefits, and Anders now appeals.
No. 20-3429                                                                            Page 4

                                              II

        We will affirm a denial of disability benefits if the ALJ supported his conclusion
with substantial evidence. See 42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1152
(2019). Substantial evidence is not a high threshold: it means only “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.”
Biestek, 139 S. Ct. at 1154 (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

                                              A

        “In rendering a decision, an ALJ is not required to provide a complete and
written evaluation of every piece of testimony and evidence, but must build a logical
bridge from the evidence to his conclusion.” Minnick v. Colvin, 775 F.3d 929, 935 (7th
Cir. 2015) (cleaned up). An ALJ’s analysis of a claimant’s RFC “must say enough to
enable review of whether the ALJ considered the totality of a claimant’s limitations.”
Lothridge v. Saul, 984 F.3d 1227, 1233 (7th Cir. 2021). In Anders’s view, the ALJ failed to
build the requisite logical bridge between the medical evidence concerning his leg
elevation needs and the RFC determination, which omitted any leg elevation
restrictions.

        We see the evidence otherwise. The ALJ adequately considered the totality of the
medical evidence in formulating the RFC. The ALJ summarized Anders’s complaints
from his initial visits with Dr. Norfleet and Dr. Zayed and described how Anders
continued to complain of edema that worsened during the day with prolonged
standing. The ALJ also considered the medical examination notes spanning from
August 2015 through February 2018 that revealed mild edema, normal muscle strength,
and conservative treatment with physical therapy, compression socks, a leg
compression pump, and Tylenol. This is not a case where the ALJ missed or failed to
account for any medical issue. And, importantly, the ALJ observed that nothing in the
record indicated that a treatment provider ever recommended that Anders elevate his
legs at all. The ALJ adequately considered the medical evidence.

                                              B

      Anders next challenges the ALJ’s decision to assign little weight to PA Million’s
opinion but great weight to the opinions of the agency doctors. Here, too, we will affirm
the ALJ’s assignment of weight to various medical opinions if it is supported by
substantial evidence. See Karr v. Saul, 989 F.3d 508, 511 (7th Cir. 2021). In doing so, it is
No. 20-3429                                                                        Page 5

not our place to “reweigh the evidence or substitute our judgment for that of the ALJ’s.”
See Pepper v. Colvin, 712 F.3d 351, 632 (7th Cir. 2013).

        The ALJ gave adequate reasons for affording little weight to PA Million’s
opinion. For starters, under the regulations governing Anders’s claim, a physician
assistant is not an “acceptable medical source,” so PA Million’s opinion is not entitled to
consideration as a “medical opinion” or as a “treating source” opinion. See 20 C.F.R.
§§ 404.1502(a)(8), 404.1527(a)(1)–(2). Opinions from medical sources like PAs, however,
are still considered using a series of prescribed factors: (1) the length of the treatment
relationship and frequency of examination; (2) the nature and extent of the treatment
relationship; (3) supportability of the opinion with relevant evidence; (4) consistency
with the record as a whole; (5) specialization; and (6) other relevant factors. See id.
§ 404.1527(c), (f)(1). Anders does not argue that the ALJ failed to consider the relevant
regulatory factors but instead disputes two of the reasons given for discounting PA
Million’s opinion—specifically, that it was unclear how frequently or how extensively
PA Million treated Anders, and that the ALJ’s opinion lacked support in the record as a
whole.

       On the first point, the medical record does not specify what kind of treatment PA
Million provided or whether or how often she examined Anders. Only three medical
notes (two from September 2015 and one from December 2015) list PA Million as
“today’s provider.” Seeing no evidence that PA Million treated Anders for his
lymphedema at all in 2016 or 2017, the ALJ did not err in concluding that the record
lacked clarity on the extent and frequency of PA Million’s treatments of Anders and
discounting her opinion on that basis.

       On the second point, Anders argues that the ALJ should have given more weight
to PA Million’s opinion because it was consistent with Anders’s reported need to raise
his legs. We see it differently. No doctor, not even PA Million, instructed Anders to
elevate his legs—at least as reflected in the evidence the ALJ reviewed. Anders’s own
testimony that elevating his legs eased his swelling, along with statements to his
medical providers to that effect, did not compel the ALJ to afford greater weight to PA
Million’s opinion. See Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010) (explaining a
claimant’s “subjective complaints are the opposite of objective medical evidence and,
while relevant, do not compel the ALJ to accept [a treating medical provider’s]
assessment”); see also Pierce v. Colvin, 739 F.3d 1046, 1051 (7th Cir. 2014) (concluding
that an ALJ adequately considered a chiropractor’s opinion by summarizing the
findings and noting they were not corroborated by any objective evidence in the
No. 20-3429                                                                       Page 6

record). We are confident that the ALJ’s assignment of “little weight” to PA Million’s
opinion is supported by substantial evidence.

       The ALJ’s stated reasons for affording “great weight” to the opinions of Dr.
Pardo and Dr. Madala also find support in the record evidence. As an initial matter, it
was appropriate for the ALJ to look favorably on Dr. Pardo’s and Dr. Madala’s opinions
on the basis that they are “highly qualified and experts in Social Security disability
evaluation.” 20 C.F.R. § 404.1513a(b)(1). The ALJ then reasonably found that the agency
doctors’ opinions were generally consistent with the record, which showed persistent
but usually mild edema. And although the doctors’ opinions did not address Anders’s
reports that leg elevation helps alleviate his edema, Anders did not specify how often,
how long, or how high he elevated his legs to reduce the swelling. On this record, the
ALJ’s assignment of great weight to the agency doctors’ opinions is supported by
substantial evidence.

                                           C

       Finally, Anders contends that the ALJ improperly discounted his testimony
about the need to elevate his legs for two to three hours daily. We defer to the ALJ’s
credibility conclusions unless they are “patently wrong,” meaning they lack any
explanation or support. See Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017)
(quoting Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008)). In determining the
credibility of allegations regarding the intensity and persistence of symptoms, an ALJ
considers several factors, including objective medical evidence and any inconsistencies
between the allegations and the record. See 20 C.F.R. § 404.1529(c). A claimant’s
assertions of pain, taken alone, are not conclusive of disability. See 42 U.S.C.
§ 423(d)(5)(A).

        The ALJ permissibly discounted Anders’s testimony as inconsistent with the
objective evidence. The ALJ accepted the truth of Anders’s testimony about elevating
his legs but explained that such a severe limitation was not borne out by the medical
evidence. As the ALJ emphasized, there is no record evidence from Anders’s treatment
providers recommending that he elevate his legs at all, let alone at the frequency and
duration that Anders reported. See Zoch v. Saul, 981 F.3d 597, 601 (7th Cir. 2020)
(explaining that the ALJ “permissibly discounted [claimant’s] testimony of
incapacitating pain because it conflicted with the objective medical evidence and most
of the record”). So we cannot say the ALJ was patently wrong in deciding not to fully
credit Anders’s testimony about his leg elevation limitation.
No. 20-3429                                                                        Page 7

       To be sure, parts of the ALJ’s analysis are not immune from criticism. Some of
the reasons the ALJ gave for not lending more weight to Anders’s testimony rest on
questionable foundation. The ALJ explained, for example, that Anders’s edema was
generally mild, he had sensation in his feet, he was able to lift his 35-pound daughter,
and he had normal muscle strength in his legs. Those observations may be true, but
they do not show that Anders had no need to elevate his legs. In the end, though, we
are unable to conclude that the ALJ’s overall determination lacks substantial support in
the record. See McKinzey v. Astrue, 641 F.3d 884, 890–91 (7th Cir. 2011) (concluding “that
the ALJ’s credibility determination was adequately supported by evidence in the
record” even though the “credibility determination was not without fault”).

                                           III

       On balance, and mindful of the deference owed to an ALJ’s decision under the
substantial evidence standard, we will not substitute our judgment for that of the ALJ’s
by reweighing the evidence. See Zoch, 981 F.3d at 602. The analysis surely could have
been better, but this is not a circumstance where an ALJ altogether missed a medical
opinion, ignored important testimony, or reasoned in terms lacking coherence. Anders
bears the burden of proving his disability, and nothing prevented him from offering
objective medical evidence to corroborate his testimony about the need to elevate his
legs. See 20 C.F.R. § 404.1512(a); Summers, 864 F.3d at 527.

      We see no error in the ALJ’s determination that Anders failed to meet this
burden and therefore AFFIRM.